Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:           Regarding claims 1-24, the prior art of record has not taught, either individually or in combination, and together with all other claimed features a computer system or corresponding method comprising: upload mirror copies of modified portions of the data set to the first and second regions of a cloud object storage platform, the uploading comprising: opening a first data object in the first region; opening a second data object in the second region; initializing an upload buffer that is smaller in size than the first or second data objects; receiving one or more logical data blocks of the data set that have been modified since a last backup of the data set to the first and second regions; adding the one or more logical data blocks to the upload buffer; determining whether the upload buffer is full; in response to determining that the upload buffer is full, writing contents of the upload buffer to the first data object in the first region and to the second data object in the second region; and in response to determining that the upload buffer is not full, repeating the receiving and the adding until the upload buffer becomes full.
     Regarding claims 25-27, the claims are allowed due to previously objected dependent claims indicated as being allowable but have been rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112